Citation Nr: 0303456	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  02-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the left knee, status post a total knee 
replacement, prior to December 18, 2001.

2.  Whether there was clear and unmistakable error in an 
August 1972 decision that denied service connection for 
residuals of a left knee injury.  

3.  Entitlement to an effective date prior to November 20, 
1998, for the grant of service connection for osteoarthritis 
of the left knee.

(The issue of entitlement to an initial evaluation in excess 
of 30 percent for osteoarthritis of the left knee, status 
post a total knee replacement, from February 1, 2003, will be 
the subject of a later decision of the Board of Veterans' 
Appeals.)





ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for 
osteoarthritis of the left knee and assigned a 10 percent 
rating, effective November 20, 1998.  

In a September 2002 rating decision, the RO granted a 100 
percent rating for osteoarthritis of the left knee, status 
post total knee replacement, effective from December 19, 2001 
to January 31, 2003.  Effective February 1, 2003, a 30 
percent rating was assigned.  

The Board is undertaking additional development on the issue 
of entitlement to an initial evaluation in excess of 30 
percent for osteoarthritis of the left knee, status post a 
total knee replacement, from February 1, 2003, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran's osteoarthritis of the left knee is 
characterized by limitation of flexion to 45 degrees with 
additional functional impairment due to pain on use.  

3.  The veteran's initial claim for service connection for 
residuals of a left knee injury was denied by the RO in an 
August 1972 administrative decision.  The veteran did not 
appeal the decision and it became final.  

4.  The RO's August 1972 administrative decision that denied 
service connection for residuals of a left knee injury was 
reasonably supported by evidence then of record, and the 
evidence does not demonstrate that the RO failed to consider 
the correct facts or incorrectly applied the statutory or 
regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.  

5.  The veteran filed a subsequent claim for service 
connection for residuals of a left knee injury that was 
received by the RO on November 20, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for 
osteoarthritis of the left knee from November 20, 1998 to 
December 18, 2001 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2002).  

2.  The August 1972 administrative decision that denied 
service connection for residuals of a left knee injury did 
not contain clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West Supp. 2002); 38 C.F.R. § 3.105 (2002).  

3.  An effective date prior to November 20, 1998, for the 
grant of service connection for osteoarthritis of the left 
knee, is not warranted.  38 U.S.C.A. §§ 5103A, 5107, 5110(a) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

It has been determined by the United States Court of Appeals 
for Veterans Claims (Court) that the VCAA is not applicable 
to claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  With regard to the 
veteran's claims for a higher initial rating and an earlier 
effective date, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The rating decisions, statement of the case, supplemental 
statement of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claims, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In the September 2002 statement of the case, the new 
regulations were outlined, and the veteran was advised that 
VA would obtain his service medical records, VA treatment 
records, and any other relevant records held by a Federal 
department or agency; and would assist him in obtaining any 
other clearly identified evidence.  However, it was 
ultimately his responsibility to submit private medical 
records and other evidence in support of the claims.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Service medical records and VA treatment 
and examination reports are of record.  The veteran has 
submitted statements in support of his claims.  There is no 
indication that there exists any evidence which has a bearing 
on this case that has not been obtained.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of this appeal and has not identified any 
additional pertinent evidence that has not been associated 
with the record.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

II.  Higher Initial Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2002).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2002).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2002).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The April 2002 rating decision appealed was the initial 
rating granting service connection for the disability at 
issue and assigning a 10 percent rating.  Therefore, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt remaining should be resolved 
in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2002).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans Claims (Court) held that diagnostic 
codes which provide a rating on the basis of loss of range of 
motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be considered.  In Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 was 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45 do not apply.  

The veteran's osteoarthritis of the left knee was initially 
rated 10 percent disabling under Diagnostic Code 5010.  
Traumatic arthritis is rated as osteoarthritis.  
Osteoarthritis established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, including Note 1 (2002).  

A 10 percent rating may also be assigned when flexion of the 
leg is limited to 45 degrees or extension is limited to 10 
degrees.  A rating in excess of 10 percent is warranted when 
flexion is limited to 30 degrees or less, or extension is 
limited to 15 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2002).  Full range of motion of the knee is 
measured from 0 degrees to 140 degrees in flexion and 
extension.  38 C.F.R. § 4.71, Plate II (2002).  

Slight recurrent subluxation or lateral instability is 
assigned a 10 percent disability rating.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
disability rating.  A 30 percent disability rating requires 
that the recurrent subluxation or lateral instability be 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

In considering the merits of the veteran's claim, the Board 
finds that his osteoarthritis of the left knee should be 
rated under Diagnostic Code 5260, and a 20 percent rating is 
warranted, for the period from November 20, 1998 to December 
18, 2001.  Upon VA examination in June 1999, the veteran 
reported that he had difficulty standing for long periods of 
time and that his knee required elevation.  He did not wear a 
brace and there was no locking of the knee.  He complained 
the knee gave way under him almost all of the time.  Clinical 
evaluation revealed that the left knee was swollen but not 
inflamed.  There was tenderness at the medial and lateral 
portions and crepitations were noted on maneuvers.  The knee 
was stable.  Range of motion was flexion to 45 degrees, with 
pain on motion.  It was noted that he had a genu varum 
deformity.  He was able to stand on his toes and heels; 
however, both actions produced pain in the left knee.  The 
diagnosis was degenerative joint disease of the left knee.  
Based on these clinical findings, and with consideration of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Board 
concludes that the level of functional impairment associated 
with veteran's left knee is comparable to limitation of 
flexion to 30 degrees.  Hence, a 20 percent rating is 
warranted.  More severe limitation of motion has not been 
demonstrated.  Therefore, a 30 percent rating may not be 
assigned.  

The veteran has asserted that he is entitled to a separate 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
based on instability of the left knee.  The Board notes the 
veteran has complained of left knee give away.  However, 
clinical evaluation in June 1999 revealed that the veteran's 
knee was stable.  Consequently, the Board concludes that a 
separate rating under Diagnostic Code 5257 would not be 
appropriate in this case.  See VAOPGCPREC 23-97.  

Finally, the Board finds that this case does not present an 
unusual disability picture so as to render impractical the 
application of the regular schedular standards so as to 
warrant referral for an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1). (such ratings may be authorized by 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service).  There is no evidence, nor 
has it been contended, that the veteran's service-connected 
left knee disorder has required frequent hospitalization.  As 
noted above, he underwent a total knee replacement in 2001.  
However, there is no indication that any other periods of 
hospitalization were required.  There is also no indication 
in the record that the veteran's left knee disability 
interfered with his ability to work beyond that contemplated 
by the rating schedule.  Finally, the Board also notes that 
the nature of the left knee disorder itself has not been 
characterized as an "unusual disability."  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. 
App. 94-96 (1996).  

III.  Clear and Unmistakable Error

The veteran asserts there was clear and unmistakable error 
(CUE) in the August 9, 1972 administrative decision which 
denied service connection for residuals of a left knee 
injury.  He did not appeal that decision, and it is thus 
considered final, although it may be reversed if found to be 
based upon CUE.  Legal authority provides that, where CUE is 
found in a prior decision, the prior decision will be 
reversed or revised, and, for the purposes of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.105(a) (2002).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error. . . .

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999), expressly adopting the "manifestly 
changed the outcome" language in Russell.  

The law and regulations in effect at the time of the August 
1972 administrative decision provided that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C. 
§§ 310, 311 (1972) [now codified at 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002)]; 38 C.F.R. § 3.303 (1972).  
However, service connection may only be granted when a 
disability or death was incurred or aggravated in line of 
duty and not the result of the veteran's own willful 
misconduct.  If intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 U.S.C.A. § 105 (1972); 38 C.F.R. § 3.301 
(1972).  Service connection could also be granted for 
arthritis if it was manifested to a degree of 10 percent or 
more within one year of discharge from service.  38 U.S.C. 
§§ 312, 313, 337 (1972) [now codified at 38 U.S.C.A. §§ 1112, 
1113, 1137 (West 1991 & Supp. 2002)]; 38 C.F.R. §§ 3.307, 
3.309 (1972).  

In this case, the veteran argues that the August 1972 
administrative decision which denied service connection for 
residuals of a left knee injury was clearly and unmistakably 
erroneous because the RO failed to consider the correct 
facts, or misapplied, the relevant laws and regulations.  The 
claim is viable.  

However, based on a review of the record, the Board finds the 
RO had before it the correct facts, and correctly applied all 
the relevant laws and regulations in existence at the time of 
the August 1972 administrative decision.  In summary, the 
laws and regulations in effect at that time provided that 
service connection could be granted for a disability that was 
incurred in or aggravated by active military service, unless 
it was a result of the veteran's willful misconduct; or 
service connection could be granted for arthritis if it was 
manifested to a degree of 10 percent or more within one year 
of discharge from active service.  Service medical records 
indicated that the veteran injured his left knee in an 
automobile accident in February 1955.  A report of the 
incident indicated that he had been drinking when he ran into 
a pole with his car.  In September 1955, he was involved in 
another automobile accident and it was noted that he re-
injured the left knee.  A VA clinical record dated in May 
1972 indicated that the veteran was seen on two occasions the 
prior month for complaints of swelling of the left knee.  
Osteoarthritis of the left knee was diagnosed.  The examiner 
commented that the original injury occurred in an automobile 
accident; and he injured the knee a third time at work in 
April 1971.  Upon VA examination in May 1972, the examiner 
reviewed the veteran's service medical records.  He noted 
that he was involved in a car accident in February 1955 and 
he injured his left knee.  An X-ray at that time showed no 
fracture or bony abnormality.  In September 1955, he 
reinjured the knee in another automobile accident.  

Based on the evidence of record in August 1972, the RO 
concluded that service connection could not be granted for 
any injuries that resulted from his initial automobile 
accident in February 1955 because the accident was caused by 
the veteran's willful misconduct.  Essentially, it was 
concluded that the injury in September 1955 was an 
aggravation of the initial injury.  Furthermore, it was not 
shown that the veteran was diagnosed with arthritis of the 
left knee within one year of his discharge from active duty.  
These conclusions do not amount to legal error.  To the 
extent that the veteran may disagree with how the facts were 
weighed or evaluated by the RO in reaching its decision in 
August 1972, including how the second injury factored in its 
decision, the Board notes that such disagreement alone is 
insufficient to constitute CUE.  See Russell, Fugo, supra.  
In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the August 1972 
administrative decision.  

In conclusion, the Board finds that the August 1972 
administrative decision was reasonably supported by the 
evidence of record, correctly applied prevailing legal 
authority, and was not undebatably erroneous.  Furthermore, 
the RO, in August 1972, had before it the correct facts as 
they were known at the time.  Hence, the veteran's claim that 
there was clear and unmistakable error in the August 1972 
administrative decision must be denied.  

IV.  Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2002).  The 
effective date of a reopened claim is the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (2002).  

The veteran did not file a document that could be considered 
as a timely substantive appeal when his original claim for 
service connection for residuals of a left knee injury was 
denied by the RO in August 1972.  See 38 C.F.R. § 20.302 
(2002) (a substantive appeal must be filed within one year of 
the notice of the determination being appealed or within 60 
days of the issuance of the statement of the case, whichever 
is later).  Consequently, the RO's August 1972 decision 
became final.  See also, 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2002).  

On November 20, 1998, the RO received correspondence from the 
veteran which requested that the claim for service connection 
for residuals of a left knee injury be reopened.  After the 
claim was successfully reopened, and service connection for 
osteoarthritis of the left knee was granted by the RO in a 
March 2000 rating decision, the effective date assigned for 
the award was November 20, 1998.  This is the earliest date 
that may be assigned.  See 38 C.F.R. § 3.400(q).  


ORDER

An initial 20 percent rating for osteoarthritis of the left 
knee is granted from November 20, 1998 to December 18, 2001, 
subject to the regulations governing the payment of monetary 
awards.  

The claim that there was clear and unmistakable error in an 
August 1972 RO decision that denied service connection for 
residuals of a left knee injury is denied.  

The claim for an effective date prior to November 20, 1998, 
for the grant of service connection for osteoarthritis of the 
left knee is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

